784 P.2d 1126 (1989)
Edward A. RICHE, Plaintiff and Respondent,
v.
NORTH OGDEN PROFESSIONAL CORPORATION, a Utah professional corporation, Defendant and Petitioner.
No. 880443.
Supreme Court of Utah.
June 23, 1989.
Pete N. Vlahos and F. Kim Walpole, Ogden, for plaintiff and respondent.
John P. Sampson, Ogden, for defendant and petitioner.
Prior Report: Utah App., 763 P.2d 1210.

ON CERTIORARI TO THE UTAH COURT OF APPEALS
PER CURIAM:
Having reviewed the briefs on appeal, this Court affirms the Court of Appeals for the reasons set forth in its opinion.